IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00160-CR

ARACELI TELLO,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 12-02891-CRF-272


                           ABATEMENT ORDER

      Appellant’s brief was originally due on or before April 3, 2014. In a letter dated

April 11, 2014, the Court provided notice to Craig M. Greaves, counsel for Appellant,

that unless a brief or satisfactory response was received within 14 days, the Court must

abate the appeal and order the trial court to immediately conduct a hearing pursuant to

Rule of Appellate Procedure 38.8(b)(2, 3). Neither Appellant’s brief nor a satisfactory

response was filed.

      Accordingly, the Court abated this appeal, and a hearing was held in the trial
court on June 27, 2014. In the June 27 hearing, Mr. Greaves represented to the trial

court that he would file Appellant’s Brief within 21 days. This appeal was then

reinstated.

        Appellant’s Brief was not filed.    In a letter dated July 28, 2014, the Court

provided notice to Mr. Greaves that unless a brief or satisfactory response was received

within 14 days, the Court must abate the appeal and order the trial court to

immediately conduct a hearing pursuant to Rule of Appellate Procedure 38.8(b)(2, 3).

        On August 7, 2014, we received a letter from the trial court that, in response to

our July 28 letter, a bench conference was held with Mr. Greaves and Assistant District

Attorney Jessica Escue to monitor the status of Appellant’s Brief. At the conference, Mr.

Greaves informed the trial court that he would not be able to complete the brief until

the middle of the week of August 18th. Appellant’s Brief was not filed. On August 28,

2014, we received another letter from the trial court that a second bench conference was

held on August 20, 2014, and that Mr. Greaves told the trial court at that time that he

expected to have Appellant’s Brief completed that day. Neither Appellant’s brief nor a

satisfactory response has been filed.

        The Court abates this cause for the second time to the trial court with

instructions to hold a hearing to determine: (1) why a proper brief has not been filed on

Appellant’s behalf; (2) whether Mr. Greaves is in contempt of court with respect to his

prior statements to the trial court about filing Appellant’s Brief, and if so found, an

imposition of appropriate punishment; (3) whether Mr. Greaves should be referred to

the State Bar of Texas grievance system; (4) whether Mr. Greaves has abandoned the

Tello v. State                                                                     Page 2
appeal; (5) whether Appellant desires to proceed with this appeal; (6) whether

Appellant is receiving effective assistance of counsel; and (7) whether Appellant or Mr.

Greaves has intentionally delayed the timely disposition of this appeal. See TEX. R. APP.

P. 38.8(b)(2, 3, 4).

        The trial court shall conduct the hearing within fourteen (14) days after the date

of this order. The trial court clerk and court reporter shall file supplemental records

within twenty-one (21) days after the date of this order.



                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed September 11, 2014
Do not publish




Tello v. State                                                                      Page 3